Citation Nr: 1717293	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-16 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for symptoms of joint and muscle pain, sleep disturbance, and fatigue, including as due to service in the Southwest Asia Theater of Operations.

2.  Entitlement to service connection for erectile dysfunction, including as due to service in the Southwest Asia Theater of Operations.

3.  Entitlement to service connection for a respiratory disorder, diagnosed as sleep apnea, including as due to service in the Southwest Asia Theater of Operations.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty between November 1989 and November 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The issues of erectile dysfunction and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's joint and muscle pains are attributable to his service-connected lumbar spine disability.

2.  There is no current diagnosis of chronic fatigue syndrome.  

3.  The Veteran's sleep disturbance and fatigue are attributed to his service-connected posttraumatic stress disorder (PTSD).



CONCLUSION OF LAW

The criteria for service connection for symptoms of joint and muscle pain, sleep disturbance, and fatigue, including as due to service in the Southwest Asia Theater of Operations, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Treatment records and VA examinations are associated with the claims file.  Additionally, in response to the Veteran's assertion that his claimed symptoms are due to his service in the Southwest Asia Theater of Operations, he underwent a Gulf War Examination.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Service Connection

The Veteran is claiming entitlement to service connection for joint and muscle pain, sleep disturbance, and chronic fatigue syndrome, including as due to his service in the Southwest Asia Theater of Operations.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Under 38 U.S.C.A. § 1117 (a)(1) (2014), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 63225 (2012).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

Because the Veteran served in the Southwest Asia Theater of Operations from January 1991 to May 1991, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Joint and Muscle Pain

In a February 2010 statement, the Veteran complained of non-specific joint and muscle pain that caused his body and joints to ache.  Based on the evidence as detailed below, service connection for the symptoms of joint and muscle pain is not warranted.  

The Board finds that the Veteran's joint and muscle pain are attributable to his lumbar spine disability.  Initially, the Board notes that in an August 2013 rating decision, the RO granted the Veteran service connection for lumbar strain, which was claimed as back pain.  For his lumbar spine disability, he received a 10 percent rating based on functional loss due to painful motion of his thoracolumbar spine.  

The Veteran complains only of general aches of his body and joints.  The July 2013 VA Gulf War examiner found that his back disability caused pain on movement.  In fact, when he went to the emergency room in March 2008 due to hip and gluteal pain, he was discharged with a diagnosis of lower back pain with radiculopathy.  He has not provided any information contradicting the findings by the July 2013 examiner and emergency room physician that his reported pain is due to his lumbar spine disability.

When determining the rating for the Veteran's lumbar spine disability, the RO specifically stated that it considered any additional functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups, as cited in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, as his joint and muscle pain are already accounted for as part of his rating for his lumbar spine disability, his claim for service connection for the symptoms of joint and muscle pain must be denied.

Sleep Disturbance and Chronic Fatigue Syndrome

The Veteran has asserted that he suffers from sleep disturbance.  During his appeal, he characterized his fatigue as chronic fatigue syndrome.  Based on the evidence as detailed below, service connection for symptoms of sleep disturbance and fatigue, the latter characterized as chronic fatigue syndrome, is not warranted.  

Initially, the Board notes that in an August 2013 rating decision, the RO granted the Veteran service connection for posttraumatic stress disorder (PTSD).  For his PTSD, he received a 30 percent rating based on occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks satisfactorily.  The Board finds that the Veteran's sleep disturbance and fatigue are attributable to his PTSD.  

In a February 2010 statement, the Veteran stated that he was always tired.  During his July 9, 2013, PTSD VA examination, he stated that he was able to initiate sleep, but had problems staying asleep.  Approximately 3 times a week, he woke up around 12:00am or 1:00am and was not able to go back to sleep.  In those situations, he got up and watched television.  In his July 9, 2013, PTSD VA examination, the examiner noted that the Veteran had recurrent distressing dreams of the event.  He reported difficulty falling or staying asleep and was noted to have chronic sleep impairment.  After he expressed a preference for mental health treatment at the Birmingham VA Medical Center (VAMC), he underwent an evaluation on July 17, 2013.  At that time, he reported occasional nightmares related to combat experiences.  After evaluating the Veteran, the psychologist concluded that his PTSD caused frequent fatigue secondary to sleep disruption.  

The Board notes that the Veteran does not have a diagnosis of chronic fatigue syndrome.  During his July 2013 VA Gulf War examination, the examiner did not find that he had or has ever had chronic fatigue syndrome.  Additionally, for VA purposes, chronic fatigue syndrome requires the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms.  See 38 C.F.R. § 3.317(a).  As his fatigue has been attributed to his PTSD, it would not be possible for him to also be diagnosed with chronic fatigue syndrome.  Regardless, the Board continued its analysis utilizing his complaints of symptoms of fatigue. 

When determining the rating for the Veteran's PTSD, the RO specifically stated that it considered his mental functioning, chronic sleep impairment, depressed mood, and occupational and social impairment.  Therefore, his sleep disturbance and its resulting fatigue are already accounted for as part of his rating for PTSD.  As a result, his claim for service connection for symptoms of sleep disturbance and chronic fatigue syndrome must be denied.

In adjudicating these claims, the Board has specifically considered the statements made by the Veteran relating his claimed symptoms to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Veteran is competent to testify that he suffers from joint and muscle pain, sleep disturbance, and fatigue, he is not competent to provide a medical opinion linking those symptoms to a specific disability and military service.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  The Board also finds that his complaints of specific symptoms are credible.  In fact, VA has already determined that his complaints of symptoms are credible and included their consideration when rating his lumbar spine disorder and PTSD.

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's symptoms to military service despite his contentions to the contrary.  Rather, the symptoms are part of his service-connected lumbar spine disability and service-connected PTSD and are properly accounted for in those ratings.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the symptoms of joint and muscle pain, sleep disturbance, and fatigue, are denied.


REMAND

The Veteran seeks entitlement to service connection for erectile dysfunction and a respiratory disorder, diagnosed as sleep apnea.  He was diagnosed with erectile dysfunction in 2004 and sleep apnea in July 2014.  

The Veteran has asserted that his disabilities are due to his military service, to include as due to his service in the Southwest Asia Theater of Operations.  After a review of the clinical evidence, the Board determines that new VA examinations and opinions are necessary.  During his July 2014 VA Gulf War examination, the examiner did not adequately analyze his erectile dysfunction and sleep apnea disabilities.  Instead, she made a notation that he was diagnosed with erectile dysfunction in 2004, but provided no other information.  She also failed to recognize that he had previously been diagnosed with sleep apnea.  

As a result of the above noted deficiencies and acknowledging the duty to assist the Veteran in developing his claim, a remand is therefore necessary in order to obtain new VA examinations and adequate medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Birmingham, Alabama, since March 2015, as well as from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state specifically whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's erectile dysfunction is etiologically related to the Veteran's service, to include service in the Southwest Asia Theater of Operations, or to another service-connected disability.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state specifically whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's sleep apnea is etiologically related to the Veteran's service, to include service in the Southwest Asia Theater of Operations or to a service-connected disability.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and adjudicate the Veteran's claims for service connection for erectile dysfunction and sleep apnea.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


